Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to Applicant’s arguments filed on 12/23/2020.
Status of claims
Claims 1-30 are pending. Claims 1, 3-4, 7, 9, 11-13, 15-16, 18, 20-21, 23-30 are allowed.

Examiner’s Comments 
Upon received Applicant’s official amendment; further search was conducted by Examiner in which the prior art US 20110283156 A1 has been found. Examiner reached out to Applicant representative for additional discussion.  Applicant stated that paragraph [0024] of the reference does not disclose the claimed limitation “first wireless access point, that the first determined first destination wireless terminal of the first message has access to the first key used to decrypt the first message by the first wireless access point” as pointed out by the Examiner.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “receiving a first message in encrypted form from a first wireless terminal at a first wireless access point. The first message is 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20110283156 A1 – Hiie discloses: One possible encryption mechanism which may be used at the encryption block 204 is private-shared-key (symmetric) encryption, in which the encrypted data can only 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491